Case: 19-30064   Doc# 78   Filed: 07/12/19   Entered: 07/12/19 14:57:47   Page 1 of 56
Case: 19-30064   Doc# 78   Filed: 07/12/19   Entered: 07/12/19 14:57:47   Page 2 of 56
Case: 19-30064   Doc# 78   Filed: 07/12/19   Entered: 07/12/19 14:57:47   Page 3 of 56
Case: 19-30064   Doc# 78   Filed: 07/12/19   Entered: 07/12/19 14:57:47   Page 4 of 56
Case: 19-30064   Doc# 78   Filed: 07/12/19   Entered: 07/12/19 14:57:47   Page 5 of 56
Case: 19-30064   Doc# 78   Filed: 07/12/19   Entered: 07/12/19 14:57:47   Page 6 of 56
Case: 19-30064   Doc# 78   Filed: 07/12/19   Entered: 07/12/19 14:57:47   Page 7 of 56
Case: 19-30064   Doc# 78   Filed: 07/12/19   Entered: 07/12/19 14:57:47   Page 8 of 56
Case: 19-30064   Doc# 78   Filed: 07/12/19   Entered: 07/12/19 14:57:47   Page 9 of 56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 10 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 11 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 12 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 13 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 14 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 15 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 16 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 17 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 18 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 19 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 20 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 21 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 22 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 23 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 24 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 25 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 26 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 27 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 28 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 29 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 30 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 31 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 32 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 33 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 34 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 35 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 36 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 37 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 38 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 39 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 40 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 41 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 42 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 43 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 44 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 45 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 46 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 47 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 48 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 49 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 50 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 51 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 52 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 53 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 54 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 55 of
                                         56
Case: 19-30064   Doc# 78   Filed: 07/12/19 Entered: 07/12/19 14:57:47   Page 56 of
                                         56
